Order filed March 5, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00150-CV
                                    ____________

                          GLENN JOHNSON, Appellant

                                          V.

                       WILLIAM VILLATORO, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1105737

                                      ORDER

      This is an appeal of a final judgment and order of possession signed February
20, 2018. The judgment ordered that appellee shall have a recover the premises at
issue and, that writ of possession shall issue unless execution of the judgment is
stayed by posting a supersedeas bond in the amount of $6,000.00. On March 1, 2018,
appellant filed a motion requesting review of the amount of supersedeas bond and a
stay of the issuance of a writ of possession.
       It appears from the facts stated in the emergency motion that appellant’s rights
will be prejudiced unless immediate temporary relief is granted. Accordingly, we
grant appellant’s motion and issue the following order.

       We ORDER that enforcement of the trial court’s supersedeas order and final
judgment is stayed in trial court cause number 1105737, styled Willaim Villatoro v.
Glenn Johnson. Enforcement of the order and judgment is stayed until further order
of this court.

       Appellee is requested to file a response to appellant’s motion on or before
March 15, 2018.



                                        PER CURIAM



Panel consists of Justices Busby, Brown, and Wise.